NO CV-30Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 1 of 8 Page ID #:1

                                                                                FI~~DRICT COVET
                                                                       CLERK,U.~ Q~S
                 IN THE UNITED STATES DISTRICT COURT
                                                                                                         ~ 1
                 CENTRAL DISTRICT OF CALIFORNIA                                Mp`~ ~ ~~       ~~~~ ~,~~11A
                                                                                . ~,~cr   T OF ~ DigN

                                                                       gY

                 SHELIA M. BOLAR and similarly situated persons

                                                      Plaintiff,
                                                                                    ~Q .




                           ,~ A C V 190 229~~~-~ ~~-~ ~ ~~,~y r,~~~~
                 v.                                                          ~ ,DE/LI.~NI~~~D

                 VOLUNTEERS OF AMERICA, LOS ANGELES;

                 ELIZABETH LAND; CITY OF LOS ANGELES,

                 CALIFORNIA; LOS ANGELES COUNPY SHERIFF'S

                 DEPARTMENT; LOS ANGELES COUNrY, CALIFORNIA;

                 LOS ANGELES POLICE DEPARTMENT; UNl~70WN LAW

                 ENFORCEMENT OFFICERS EMPLOYED BY LOS ANGELES

                 POLICE DEPARTMENT; FEDERAL BUREAU OF

                 INVESTIGATION; RICHARD RENTERIA; VERONICA LARA;

                 ROBERT PRATT; JANON EPHRIAM; UNITED STATES

                 DEPARTMENT OF AND URBAN DEVELOPMENT;

                 UNITED STATES OF VETERANS AFFAIRS; BRIDGITT

                 WILLIAMS; LORRAINE M~tT2NEZ; THERESA SCATES;

                 SARAH BALDUCCI; DALIA SANCHEZ; RUBEN AGUIRRE;

                 CEDRIC ASHLEY; JOHN HERBIG; FIRST TO SERVE,

                 INC.; MARIA MIRANDA; DOES 1-100 inclusive,
                                                      Defendants.
                                                                                  KtC;tIVcU
                                                                            ~K, U.S. DISTRICT COURT           ~


                                       PRELIMINARY STATEMENT                   Mai ~ 3 2o~s
                                                                     CFNT~.?~a_ DiSTRI~T v.= CALI~QRNIA
                                                                     r_v                        r,r-~~ ~r.,


            1.        NOW COMES Plaintiff Shelia M. Bolar, of and through herself,
                      bringing this civil complaint for compensatory and punitive
                      damages and for injunctive relief and declaratory judgment,


                                                  1
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 2 of 8 Page ID #:2



         against Defendants for unrelenting harassment, unlawful
         searches and sexual violation of Plaintiff's person (while
         Plaintiff was asleep), and unlawful searches, seizures and
         thefts of Plaintiff's papers (including Plaintiff's Federally
         protected intellectual properties) and other personal effects,
         for criminal purposes, as well as other deprivations and
         violations, with full criminal intent, of the civil,
         constitutional and other statutory rights accorded to Plaintiff,
         in her capacity as a crime victim of and a complaining witness,
         to both an ongoing organized smear campaign designed to destroy
         Plaintiff's otherwise good name and reputation and an ongoing
         racketeering scheme and criminal conspiracy, involving billions
         of dollars and massive criminal fraud, which originated in New
         York City but has crossed multiple U. S. States lines (including
         but not limited to the State of California and the City and County
         of Los Angeles) and multiple national boundaries, which
         Defendants have aided, abetted and facilitated, from December
         2018 until the filing of this instant civil complaint. (See also
         Bolar v. BMW Private Security, filed subsequent to this instant
         civil complaint).



    2.   Plaintiff further contends and alleges, thereon, upon personal
         knowledge and belief, as to all other matters and as for such
         allegations, Plaintiff believes substantial evidence and
         evidentiary materials exists or will exist, after a reasonable
         opportunity for further investigation, inquiry and discovery.



                                RELIEF SOUGHT



    3.   Each of the preceding paragraphs 1-2 are         re-alleged   and
         re-pleaded as if fully set forth herein.

    4.   Relief from this court is sought pursuant to Rule 45 of the
         Federal Rules of Civil Procedure, such that Defendant VOALA is
         ordered to produce for inspection and viewing both by Plaintiff
         and by the trial jurors that will be selected for the anticipated
         trial relative to this instant civil complaint, any and all video
         footage, captured by security cameras that were installed inside
         the first floor female dorm, at the Women's Shelter of South
         Central Los Angeles at 8770 South Broadway Street, of the areas
         immediately surrounding the bunk bed (08B), to which Plaintiff
         was assigned, from April Ol-April 04, 2019, and the areas
         immediately surrounding bunk bed 01B, from April 05, 2019 until
         the filing of this instant civil complaint.



    5.   Relief is also sought, from this court, pursuant to Rule 45 of
         the Federal Rules of Civil Procedure, such that Defendant VOALA



                                       z
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 3 of 8 Page ID #:3



         be ordered, by this court, to produce for inspection and copying,
         by Plaintiff, at this court on a date and at a time that is
         convenient for the court, any and all search warrants, court
         orders and the like that were presented, by said Defendant law
         enforcement agencies, to Defendant VOALA, its agents, assigns,
         employees and to any and all persons acting on its behalf, at
         its corporate office situated, upon information and belief, at
         3600 Wilshire Boulevard, Suite 1500, Los Angeles, CA 90010 and
         at its Women's Shelter of South Central Los Angeles, situated
         at 8770 South Broadway, Los Angeles, California 90003, at any
         time prior or subsequent to April, 2019; granting said Defendant
         Los Angeles Police Department or Defendant Los Angeles County
         Sheriff's Department or any other law enforcement agency
         authority to conduct a search of Plaintiff's person or
         possessions, which Plaintiff brought with her to said Women's
         Shelter, on April 1, 2019, when Plaintiff first arrived.



    6.   Relief is further sought, from this court, pursuant to Rule 45
         of the Federal Rules of Civil Procedure, such that Defendant
         Lara, Defendant Pratt, Defendant Elizabeth Land, Defendant
         Maria Miranda and Defendant Richard Renteria be ordered, by this
         court, to produce for copying and inspection, any and all notes,
         emails and all other written communications generated by them
         and between them and any other VOALA staff member, involving
         any conversations or communications that transpired between
         them, regarding Plaintiff and the complaints that Plaintiff
         repeatedly made, to Defendants about multiple break-ins into
         Plaintiff's luggage, during which time several hundred cash
         dollars (which belonged solely to Plaintiff) along with
         thousands of pages of evidentiary materials, related to
         Plaintiff's ongoing legal pursuits, as a crime victim of and
         complaining witness to said ongoing racketeering scheme and
         criminal conspiracy, were stolen from said luggage, in
         furtherance of said ongoing scheme.



    7.   Relief from this court is also sought, pursuant to Rule 45 of
         the Federal Rules of Civil Procedure, such that Defendant law
         enforcement agencies be ordered, by this court, to produce for
         copying and inspection, any and all criminal complaints, police
         reports, witness statements, related affidavits, search
         warrants, court orders and the like, that were issued to said
         Defendant law enforcement agencies, by any and all courts,
         during the period December 1, 2018 through until the filing of
         this instant civil complaint, in the City and/or County of Los
         Angeles, authorizing them to search Plaintiff's person and/or
         search and/or seize Plaintiff's papers and other personal
         effects from said Women's Shelter of South Central Los Angeles,
         where Plaintiff has been staying, since April 1, 2019.




                                      3
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 4 of 8 Page ID #:4




    8.   Relief from this court is equally sought, pursuant to Rule 45
         of the Federal Rules of Civil Procedure, such that VOALA
         Defendants be ordered, by this court, to immediately return to
         Plaintiff, in the same condition in which they were stolen, any
         and all of Plaintiff's papers and other personal effects that
         were taken by VOALA and any other Defendant, from Plaintiff's
         luggage and person.



    9.   Plaintiff, in seeking said relief, contends that an actual
         controversy exists between Plaintiff and Defendants, in that
         the Defendants have knowingly, willfully, intentionally and
         continuously aided, abetted and facilitated said criminal fraud
         and criminal conspiracy, even after having been put on notice,
         in writing, of such fraud, by Plaintiff, and that the challenged
         actions of Defendants have caused and will continue to cause
         Plaintiff serious, substantial, significant, unwarranted and
         irreparable physical, medical, financial, economic and
         reputational harm, emotional distress and mental anguish,
         unless Plaintiff's requests for relief from this Court, as
         outlined below, are granted, as soon as possible.


                             OTHER RELIEF SOUGHT

   10.   Each of the preceding paragraphs 3-8 are         re-alleged   and
         re-pleaded as if fully set forth herein.

   11.   Other Relief from this court is sought pursuant to Article I,
         Sections 1,2, 3(a), 3(b)(1), (2), (4), (5), (7), 4, 5, 6, 7(a)
         and (b), 10, 13, 14, 15, 16, 17, 18, 24, 26, 28, 29 of the
         California Constitution.


   12.   Relief from this court is additionally sought pursuant to 42
         U.S.C. §§ 1983 and 1985, and to 50 U.S.C. § 1809 of the Foreign
         Intelligence Surveillance Act, 18 U.S.C. § 2703 of the Stored
         Communications Act, and in 18 U.S.C. §~ 1001, 1029, 1084, 1341,
         1344, 146-1465, 1503, 1510, 1512, 1513, 1581-1592, 1831, 1832,
         1951, 1952, 1953, 1957, 1958, 2314-2315, 2318, 2319 and 2319A
         of the Racketeering Influenced Corrupt Organizations Act and
         in 18 U.S.C. § 2261A (1)(A), (B)(2)(A) and (B) of the Federal
         anti-stalking laws and the Violence Against Women Act, and in
         47 U.S.C. § 223 and 18 U.S.C. §§ 2510 and 3121 of the Electronic
         Communications Privacy Act, 18 U.S.C. § 2701 of the Stored
         Communications Act and of the rights secured in the First, Second,
         Third, Fourth, Fifth, Sixth, Eighth, Ninth, Thirteenth and
         Fourteenth Amendments to the United States Constitution.




                                       4
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 5 of 8 Page ID #:5




                                 JURISDICTION



   13.   Each of the preceding paragraphs 1-11 is        re-alleged   and
         re-pleaded as if fully set forth herein.



   14.   This is a federal question case. Thus this court has pendent
         jurisdiction over said federal claims. Accordingly, Plaintiff
         brings this suit at law pursuant to 28 U.S.C. §§ 1331, 1334 and
         1391, 42 U.S.C. § 1983, 18 U.S.C. ~ 1962 (a)-(d), 1964 (a)-(d)
         and 1965 (a)-(d) (CIVIL RICO) and pursuant to the rights secured
         in the First, Fourth, Fifth, Third, Sixth, Eighth, Ninth,
         Thirteenth and Fourteenth Amendments to the United States
         Constitution.



   15.   This court has subject matter jurisdiction over this action
         pursuant to 28 U.S.C. ~ 1605 (general exceptions to
         jurisdictional immunity).


   16.   This court also has subject matter jurisdiction over this
         action, based upon diversity of citizenship, pursuant to 28
         U.S.C. § 1332(a)(2), in that there will be diversity of
         citizenship between Plaintiff and between a number of the
         Defendants identified as "DOES 1-100 inclusive".

   17.   The injunctive relief and declaratory judgment, sought by
         Plaintiff, is authorized by 28 U.S.C. §§ 2201(a) and 2202 of
         the Declaratory Judgment Act, as well as by Fed. R. Civ. P. Rule
         57.

   18.   This court also has supplemental jurisdiction over Plaintiff's
         state law claims under 28 U.S.C. § 1367, as these claims are
         intricately intertwined with Plaintiff's Section 1983 and RICO
         claims and form part of the same controversy.

                                    VENUE


   19.   Each of the preceding paragraphs 12-18 are re-alleged and
         re-pleaded as if fully set forth herein.

   20.   Venue is properly laid in the Central District of California,
         pursuant to 28 U.S.C. §§ 1331, 1343(a)(3) and 1391, in that a
         substantial portion of the acts, omissions, and events, that
         give rise to and form the basis for said claims in this instant
         complaint, have occurred and continue to occur in this judicial
         district and arose from Defendants' continuous and repeated
         violations of the civil, constitutional and other statutory
         rights accorded to Plaintiff in said Federal and State statutes
         and constitutions.

                                      5
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 6 of 8 Page ID #:6




   21.    Plaintiff is further informed believes and, thereon, alleges
          that Defendants, their successors, agents, assigns, employees
          and a sizeable number of persons, acting in concert and
          participation with them, have sufficient contact with this
          district generally and, in particular, with the events, acts
          and omissions alleged herein.

                                    PARTIES


   22.   Plaintiff Shelia Mariah Bolar (hereinafter "Plaintiff"), a
         natural born citizen of the United States and an honorably
         discharged, service-connected disabled African-American
         female veteran of the United States Air Force, was at all times
         relevant herein, a resident of the City and County of Los Angeles
         and a homeless veteran residing at the Women's Shelter of South
         Los Angeles, which is owned and operated by Volunteers of
         America, Los Angeles.

   23.   Defendant VOLUNTEERS OF AMERICA, LOS ANGELES, INC. ("VOALA")
         is a recognized IRS 501(c)3 nonprofit corporation in good
         standing in the State of California. For purposes of this lawsuit
         VOALA is a state actor acting under color of law, because it
         is a willful and intentional participant in joint action with
         both the City of Los Angeles ("Los Angeles") and County of Los
         Angeles ("County of Los Angeles") as well as with both the U.S.
         Department of Housing and Urban Development ("HUD") and with
         the U.S. Department of Veterans Affairs ("VA"), all of which
         are government entities.Further, said Defendant government
         entities have collectively insinuated themselves into a
         position of financial interdependence with VOALA thus creating
         symbiotic relationships with VOALA - inextricably intertwining
         the   goals,   finances,    operations,   and   procedures    for
         homelessness with those of VOALA. VOALA has been in operation
         of a Women's Shelter on South Broadway Street ("Shelter"), at
         the time of the actions complained of herein.

   24.   Defendant County of Los Angeles, at all times relevant herein,
         was a public entity, organized and existing under the laws of
         the State of California.

   25.   Defendant Los Angeles Sheriff's Department is, and at all times
         alleged herein, was an agency of Defendant County of Los Angeles.

   26.   Defendant City of Los Angeles ("CITY") is a municipal entity
         with the capacity to sue and be sued. It is a Charter City under
         the laws of the State of California.

   27.   Defendant Los Angeles Police Department is an agency of the City
         of Los Angeles. Its law enforcement officers, and by extension,
         its employees have engaged in the acts complained of herein
         pursuant to the policies, practices and customs of the CITY.

   28.   Defendant Federal Bureau of Investigation is a component of the
         United States Department of Justice ("DOJ"),Itisheadquartered


                                       6
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 7 of 8 Page ID #:7



          in Washington, DC, and has field offices throughout the country,
          including in Los Angeles, California.




                                        D         ~
           Signature                           Date
Case 2:19-cv-04229-JAK-SK Document 1 Filed 05/15/19 Page 8 of 8 Page ID #:8


                                                ORIGIN ID:CCDii            (323) 347-0289                     SHIP OpTE~ 11HRY19
                                                SHE~IR h BOLFlR                                             IpCTWGT: 0.80 LB          ~
                                                                                                              CRO~ 6986382/SSF02002   YI
                                                2202 S FIGUEROR ST
                                                BO% 143                                                                               ~
                                                LOS RNGELES. CR 90007                                                                     i
                                                UN1TE0 STHTES VS

                                              TO CLERK OF COURT/ US DISTRICT                                                          ~f
                                                 EDWARD ROYBAL FED BLDG
                                                 255 E TEMPLE ST                                                                      ~j
       VJ
                                                       LOS ANGELES CA 90012                                                           ~
       vJ                                       tiC0~z,~
                                                   MU:
                                                         ~,-,~      a~.,
                                                                          OEVi
                                              III II'llulll'IIIIII fIIII I IIl 11lllll' l'II'l11111ll'll                                  '
                                                                                                           ~ ~ '~ 'I        FedEx
                                                                                  y                                    `      Ex pea


       i~f~


       X                 ►.~~                                          uI ~           ~       ~~ 4   I ~ f      ' lY. ~         ~ `
                                                                                                                                  ~~


                                                                                                      MON — 13 MAY 10:30A
                                              ozo"~ 7g71 8g54 6600                                     PRIORITY OVERNIGHT
                                                                                                                                  DSR1
                                              XH EMTA                                                                      ~A—~90AX I         ~

                                                                   —                      _     _ _           __




              >              _                                                                                     ~       ~_         _ i
